Citation Nr: 0511741	
Decision Date: 04/26/05    Archive Date: 05/03/05	

DOCKET NO.  03-31 589	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for Type 
II diabetes mellitus.


REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from December 1967 to April 
1971.

This case comes before the Board of Veterans Appeals (Board) 
on appeal of a July 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.


FINDING OF FACT

The veteran's service-connected Type II diabetes mellitus 
presently requires treatment with insulin and a restricted 
diet, but no regulation of activities.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
Type II diabetes mellitus have not been met.  38 U.S.C.A. 
§1155 (West 2002); 38 C.F.R. §§4.7, 4.119, Diagnostic Code 
7913 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 38 
U.S.C.A. §§5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)] redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The 
notice requirements of the VCAA require the VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence the VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet App 183 (2002).

In the case at hand, in correspondence of March 2004, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claim, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
the VA, and the need for the veteran to advise VA of or to 
submit any further evidence in his possession pertaining to 
his claim.  In addition, the veteran was provided a Statement 
of the Case in October 2003, as well as a Supplemental 
Statement of the Case in August 2004 apprising him of various 
VA actions in his case.

The Board is cognizant of the United States Court of Appeals 
for Veterans Claims' (Court's) recent holding in Pelegrini v. 
Principi, 18 Vet App 112 (2004) that VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  However, 
under the circumstances of this case, the Board is of the 
opinion that the RO's compliance with the VCAA notice 
provisions subsequent to the initial unfavorable decision in 
July 2003 is not prejudicial to the veteran.  See Pelegrini, 
supra.

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of his claim, notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§5103(a) and 38 C.F.R. §3.159(b).  After the notice was 
provided, the case was readjudicated, and a Supplemental 
Statement of the Case was provided to the appellant.  The 
veteran was provided every opportunity to submit evidence, 
and to attend a hearing at the RO before a Decision Review 
Officer, or before a Veterans Law Judge at the RO or in 
Washington, D.C.  He has been provided with notice of the 
appropriate laws and regulations, and given notice of what 
evidence he needed to submit as well as what evidence the VA 
would secure on his behalf.  Moreover, the veteran was given 
ample time to respond.

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes service medical records, VA and private 
treatment records, and VA medical examination reports.  Under 
the facts of this case, "the record has been fully developed" 
with respect to the issue on appeal, and "it is difficult to 
discern what additional guidance the VA could have provided 
to the veteran regarding what further evidence he could 
submit to substantiate his claim."  Conway v. Principi, 353 
F.3d 1369 (Fed. Cir 2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet App 384 
(1993); Sutton v. Brown, 9 Vet App 553 (1996); see also 38 
C.F.R. §20.1102 (harmless error).  Accordingly, the Board 
concludes that it should proceed, as specific notice as to 
which party could or should obtain which evidence has, in 
effect, been provided, and no additional pertinent evidence 
appears forthcoming.  See Quartuccio v. Principi, 16 Vet App 
183 (2002).  The veteran has had sufficient notice of the 
type of information needed to support his claim, and of the 
evidence necessary to complete the application.  Accordingly, 
the duty to assist and notify as contemplated by the 
applicable provisions including the VCAA has been satisfied 
with respect to the issue on appeal.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Factual Background

VA records covering the period from June 2001 to October 2002 
show treatment during that time for diabetes mellitus and for 
other unrelated medical problems.

On VA medical examination in October 2002, the veteran stated 
that he had been diagnosed with diabetes mellitus 8 years 
earlier.  Reportedly, at that time, the veteran was informed 
that his blood sugar was 350.  The veteran was placed on oral 
medication, which he continued until April 2002, at which 
time he was placed on insulin.  To date, the veteran had not 
required any hospitalization for ketoacidosis or hypoglycemic 
reactions.  However, he had run relatively high blood sugars.  

Noted at the time of examination was that the veteran was 
currently on a low carbohydrate, no sugar, diabetic diet.  
Restriction of his activities amounted to a blurring of 
vision or headaches when his blood sugar was too high.  Also 
noted was that the veteran was "not as active as he used to 
be."  

Currently, the veteran was receiving insulin on a sliding 
scale.  Reportedly, he saw his diabetic care provider 
approximately every 6 months.  According to the veteran his 
diabetes was not well controlled.  Recent laboratory studies 
in July 2002 showed a urine creatinine of 124, which was 
considered slightly high, the upper limit of normal being 83.  
Random microalbumin was 1.31, considered to be within the 
normal range.  Albumin-creatinine ratio was 11, considered to 
be in the normal range from 0 to 30.  Hemoglobin AIc was 
elevated at 7.7, the upper limit of normal being 6.3.  A 
routine urinalysis was 3+ glucose with a trace of ketones, 
and negative protein.  Glucose on July 3, 2002 was 346.  
Blood urea nitrogen on June 20, 2001 was 13, within the 
normal range from 8 to 22.  Creatinine was 0.9, within the 
normal range of .5 to 1.3.  Noted at the time of examination 
was that the veteran exhibited normal urine studies for BUN, 
creatinine, and microalbumin as well as normal serum studies 
for BUN and creatinine.  The pertinent diagnosis was Type II 
diabetes mellitus.

VA outpatient treatment records covering the period from 
October 2002 to July 2003 show treatment during that time for 
diabetes mellitus, as well as for various other unrelated 
medical problems.

During the course of outpatient VA podiatric treatment in 
August 2003, the veteran stated that the Neurontin which he 
had been taking helped somewhat with his diabetic neuropathy.  
According to the veteran, he experienced decreased burning, 
tingling and numbness in his feet, though neuropathic pain 
was still something of a problem.  The veteran's past medical 
history was reported as significant for insulin-dependent 
diabetes mellitus.  The pertinent diagnosis was mildly 
controlled diabetic neuropathy.  Recommended at the time of 
evaluation was that the veteran limit his walking to flat 
surfaces, if possible, and engage in no ladder climbing.  
Additionally recommended was that the veteran not walk on 
uneven ground due to his diabetic neuropathy and loss of 
proprioception.  

VA medical records dated in February and March 2004 show 
treatment at that time for diabetes mellitus, and for other 
unrelated medical problems.  In an entry of early March 2004, 
the veteran gave a history of Type II diabetes mellitus for 
the past 7 to 8 years.  Reportedly, the veteran had initially 
been started on pills, but began taking insulin two years 
ago.  Currently, the veteran was receiving Metformin, three 
times per day, as well as insulin 70/30-60 units with 
breakfast and supper.  When questioned the veteran stated 
that he had seen an "outside physician" the previous week for 
elevated blood sugars that would not respond to regular 
insulin.  

On physical examination, the veteran appeared his stated age.  
He was described as fairly nourished and built, and in no 
acute distress.  The pertinent diagnosis noted was Type II 
diabetes mellitus with neuropathy.

During the course of private outpatient treatment in March 
2004, the veteran gave a history of diabetes mellitus for the 
past 9 years.  Reportedly the veteran's blood glucose had 
been controlled up until recently.  Currently, his fasting 
blood glucose was greater than 200.  The pertinent diagnosis 
noted was insulin-dependent diabetes mellitus, not 
controlled.  

On VA medical examination in April 2004, the veteran stated 
that he had never been hospitalized for treatment of his 
diabetes mellitus.  Reportedly, the veteran's insulin dosage 
had recently been adjusted by a private physician, who placed 
him on 70/30 of insulin, twice a day.  At the time of 
evaluation, the veteran was noted to be on a restricted 
2,000-calorie diet.  Restriction of the veteran's activities 
necessitated that he walk only on flat surfaces and not climb 
ladders.  Vascular evaluation revealed no history of strokes 
or of peripheral vascular claudication symptoms.  Nor was 
there any evidence of cardiac symptomatology.  The veteran's 
gait was normal, and he was able to stand with his eyes 
closed without falling.  Heel-and-toe walking was 
accomplished, though the veteran was slightly unstable.  
Muscle testing for both the upper and lower extremities was 
5/5.  The clinical impression was diabetes mellitus, Type II, 
previously determined to be service connected, and on 
insulin.

A review of the record discloses that service connection is 
currently in effect not only for Type II diabetes mellitus, 
but for peripheral neuropathy of the right and left lower 
extremities associated with diabetes mellitus, erectile 
dysfunction associated with Type II diabetes mellitus, and 
retinopathy of the right eye, also associated with Type II 
diabetes mellitus.  


Analysis

The veteran in this case seeks an increased evaluation for 
service connected Type II diabetes mellitus.  In that regard, 
disability evaluations are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2004).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. § Part 4, 
including § 4.2, [see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991)], the regulations do not give past medical reports 
precedence over current findings.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

In the present case, at the time of a VA medical examination 
in October 2002, the veteran stated that he had been placed 
on insulin for treatment of his diabetes mellitus in April 
2002.  While his blood sugars had run relatively high, to 
date, the veteran had not required hospitalization for 
ketoacidosis or hypoglycemic reactions.  Currently, the 
veteran was on a low carbohydrate, no sugar, diabetic diet.

On more recent VA medical examination in April 2004, the 
veteran once again stated that he had never been hospitalized 
for treatment of his diabetes mellitus.  However, he had 
recently seen a private physician, who had adjusted his 
insulin, placing him on 70/30 insulin, twice a day.  The 
veteran was described as being on a restricted diet of 2000 
calories.  Also noted was that the veteran's activities had 
been restricted to the extent that he was to walk only on 
flat surfaces and not climb on ladders.

Pursuant to applicable law and regulation, a 20 percent 
evaluation is warranted for service-connected diabetes 
mellitus requiring treatment with insulin and a restricted 
diet, and/or oral hypoglycemic agents and a restricted diet.  
An increased evaluation of 40 percent would require 
demonstrated evidence of a need for insulin and restricted 
diet, as well as the regulation of physical activities.  38 
C.F.R. §4.119, Diagnostic Code 7913 (2004).

In the present case, it is clear that the veteran's service-
connected diabetes mellitus requires not only medication in 
the form of insulin, but also a restricted diet.  However, 
there is no indication that, due solely to the veteran's 
diabetes mellitus, he must regulate his physical activities.  
While it is true that, during the course of outpatient 
treatment in August 2003, the veteran was instructed to limit 
his walking to flat surfaces and not climb ladders, this was 
clearly due to the veteran's service-connected diabetic 
neuropathy of the lower extremities, for which separate 
evaluations are currently in effect.  Consequently, to award 
the veteran an increased evaluation for Type II diabetes 
mellitus on the basis of restriction/regulation of daily 
activities would amount to "pyramiding," that is, the 
evaluation of the same disability under various diagnoses, a 
procedure prohibited under the provisions of 38 C.F.R. § 4.14 
(2004).

Based on the aforementioned, the Board is of the opinion that 
the 20 percent evaluation currently in effect for service-
connected diabetes mellitus is appropriate, and that an 
increased rating is not warranted.  This is particularly the 
case given the current evidence fails to demonstrated that 
his diabetes mellitus requires the regulation of the 
veteran's daily activities separate and apart from that 
already compensated as peripheral (diabetic) neuropathy of 
the lower extremities.  Under the circumstances, the 
veteran's claim for an increased evaluation must fail.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

And evaluation in excess of 20 percent for Type II diabetes 
mellitus is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


